DETAILED ACTION
	The instant application having Application No. 16/903,191 has a total of 20 claims pending in the application, there are 3 independent claims and 17 dependent claims, all of which are ready for examination by the examiner.

STATUS OF CLAIM FOR PRIORITY IN THE APPLICATION
	As required by M.P.E.P. ' 201.14(c), acknowledgment is made of applicant's claim for priority based on an application  KR10-2020-0094020 filed in the  Republic of Korea on 7/28/2020.  

INFORMATION CONCERNING DRAWINGS
	Drawings
	The applicant's drawings submitted 1/22/2021 are acceptable for examination purposes.
  
SPECIFICATION
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
	Information Disclosure Statement
	As required by M.P.E.P. ' 609 (C), the applicant's submission of the Information Disclosure Statement, dated 1/22/2021, is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. ' 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.
 

REJECTIONS BASED ON PRIOR ART
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	Claim Rejections - 35 USC ' 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 11, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Potteiger (US 2006/0026211) in view of Ahn et al (US 9,563,549).
	Regarding Claim 1, Potteiger teaches a data storage device, comprising: 
	a memory device (NVRAM 32 and Flash Memory 34 of Fig. 3, Paragraph 0025) including a plurality of first data areas (flash memory 34 containing file data block(s)/areas shown on Fig. 3) and a temporary data area (NVRAM 32 of Fig. 3), each first data area and the temporary data area including memory cells structured to store data (Paragraph 0026); 
	a buffer memory coupled to the memory device (RAM 30A of Fig. 3) and configured to temporarily store the data received from a host before writing the data to the plurality of first data areas or the temporary data area (shown on Fig. 4, data input from the host at element 40 is first stored in the buffer of memory 30A before going to either temporary area 32 or first data areas 34); and 
	a memory controller (processor 22 of Fig. 4) configured to receive a first write request (step 50 of Fig. 5) and write, upon occurrence of a trigger event that requires the data to be written to the memory device (decision box 52 of Fig. 5), the data to either the temporary data area (“N” of step 52 of Fig. 5, data is written at step 58 of Fig. 5) or a first data area selected based on first data area information included in the first write request (data information corresponding to the size of the write (X bytes), if it fills the buffer Y, it will be written to the Flash memory at step 54), depending on whether a size of the data is less than a preset reference size (the preset reference size corresponding to the size of the buffer, which may be the size of a writeable block, Paragraph 0026, and if the data is the size of the buffer it will be written to the first data area at step 54 and if it is less it will be written to buffer Z at step 58 of Fig. 5).
	However, the cited prior art does not explicitly teach receiving consecutive logical addresses from the host.
	Ahn teaches receiving consecutive logical addresses from the host (claim 1).
	It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have implemented the consecutive logical addresses of Ahn in the cited prior art in order to allow the memory device of Potteiger to store files.

	Regarding Claim 2, the cited prior art teaches the data storage device according to claim 1, wherein the memory controller is configured to store the data in the temporary data area when the size of the data is less than the reference size (“N” at step of 52 and the writing occurs at step 48 of Fig. 5).
	Regarding Claim 4, the cited prior art teaches the data storage device according to claim 1, wherein the memory controller is configured to, when the size of the data is greater than the reference size, write a part of the data corresponding to the reference size, to the first data area (at step 54 of Fig. 5), and write a remaining part of the data other than the part of the data to the temporary data area (step 58 of Fig. 5).
Regarding Claim 5, the cited prior art teaches the data storage device according to claim 4, wherein the size of the remaining part of the data is less than the reference size (step 58 of Fig. 5, the remaining part of the data is some number of bytes less than a block/reference size, Paragraph 0029).
	Regarding Claim 11, the cited prior art teaches the data storage device according to claim 1, wherein the reference size is a unit for program corresponding to a size of data stored in the memory device by performing one program operation (the “size of data stored in the memory device by one program operation” corresponding to the size of a block, written in the program operation 54 of Fig. 5 of Potteiger).

	Regarding Claim 13, the cited prior art teaches a data storage device, comprising: 
	a memory device (NVRAM 32 and Flash Memory 34 of Fig. 3, Paragraph 0025) including a sequential data area (flash memory 34 containing file data block(s)/areas shown on Fig. 3, which stores sequences of bytes, Paragraph 0026) and a temporary data area (NVRAM 32 of Fig. 3), each sequential data area and the temporary data area including a plurality of memory cells structured to store data (Paragraph 0026);
	a buffer memory coupled to the memory device (RAM 30A of Fig. 3) and configured to temporarily store the data received from a host before writing the data to the plurality of sequential data areas or the temporary data area (shown on Fig. 4, data input from the host at element 40 is first stored in the buffer of memory 30A before going to either temporary area 32 or first data areas 34); and 
	a memory controller (processor 22 of Fig. 4) configured to receive a write request for writing the data (step 50 of Fig. 5) and write, upon occurrence of a trigger event that requires the data to be written to the memory device (decision box 52 of Fig. 5), the data to the temporary data area (“N” of step 52 of Fig. 5, data is written at step 58 of Fig. 5), wherein a size of the data is less than a unit for program corresponding to a size of data stored in the (the “size of data stored in the memory device by one program operation” corresponding to the size of a block, written in the program operation 54 of Fig. 5, and when data is less than the size of a block, the “N” path at element 52 will be taken and stored in the temporary memory/buffer Z at step 58 of Fig. 5).
	However, the cited prior art does not explicitly teach receiving consecutive logical addresses from the host.
	Ahn teaches receiving consecutive logical addresses from the host (claim 1).
	It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have implemented the consecutive logical addresses of Ahn in the cited prior art in order to allow the memory device of Potteiger to store files.

	Regarding Claim 20, the cited prior art teaches a method of operating a memory controller (processor 22 of Fig. 4), the memory controller controlling a memory device (NVRAM 32 and Flash Memory 34 of Fig. 3, Paragraph 0025) including a plurality of sequential data areas (flash memory 34 containing file data block(s)/areas shown on Fig. 3, which stores sequences of bytes, Paragraph 0026) and a temporary data area (NVRAM 32 of Fig. 3), the method comprising: 
	receiving data corresponding to any one sequential data area, among a plurality of sequential data areas, and a write request from a host (a write request with data is received at step 50 of Fig. 5, and this received data is eventually written to a sequential data area, either at step 66 or step 54 and thus corresponds to a sequential data area); and controlling the memory device so that the data is stored in any one of the sequential data area and the temporary data area depending on whether a size of the data is less than a preset reference size (the preset reference size corresponding to the size of the buffer, which may be the size of a writeable block, Paragraph 0026, and if the data is the size of the buffer it will be written to the first data area at step 54 and if it is less it will be written to buffer Z at step 58 of Fig. 5).
	However, the cited prior art does not explicitly teach a logical address group including consecutive logical addresses.
	Ahn teaches a logical address group including consecutive logical addresses (claim 1).
	It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have implemented the consecutive logical addresses of Ahn in the cited prior art in order to allow the memory device of Potteiger to store files.

Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Potteiger (US 2006/0026211) in view of Ahn et al (US 9,563,549) and Thompson et al (US 2016/0268000).
	Regarding Claim 3, the cited prior art teaches the data storage device according to claim 2, but does not explicitly teach wherein the memory controller is configured to: generate additional data having a size corresponding to a difference between the reference size and the size of the data; and store the data and the additional data in the temporary data area.
	Thompson teaches a memory controller configured to: generate additional data (“dummy data,” claim 12) having a size corresponding to a difference between the reference size and the size of the data (it is the size corresponding to the size of the block minus the size of the data, claim 12); and store the data and the additional data in a data area (claim 12).
	It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have implemented the generating of additional data of Thompson for the temporary data of the prior art in order to provide protection from data corruption (abstract of Thompson).
	Regarding Claim 14, the cited prior art teaches the data storage device according to claim 13, but does not explicitly teach wherein the memory controller is configured to: generate 
	Thompson teaches a memory controller configured to: generate additional data (“dummy data,” claim 12) having a size corresponding to a difference between the reference size and the size of the data (it is the size corresponding to the size of the block minus the size of the data, claim 12); and store the data and the additional data in a data area (claim 12).
	It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have implemented the generating of additional data of Thompson for the temporary data of the prior art in order to provide protection from data corruption (abstract of Thompson).

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Potteiger (US 2006/0026211) in view of Ahn et al (US 9,563,549) and Dullar et al (US 2016/0378672).
	Regarding Claim 7, the cited prior art teaches the data storage device according to claim 1, wherein the memory controller controls the memory device so that the data is stored in the temporary data area; and the size of the data is less than the reference size (step 58 of Fig. 5, the remaining part of the data is some number of bytes less than a block/reference size, Paragraph 0029).
	but does not explicitly teach wherein: 
	the trigger event is a sudden power-off that result in an interruption of a power supply to the data storage device.
	Dullor teaches a trigger event is a sudden power-off that result in an interruption of a power supply to the data storage device, causing data to be moved from volatile to non-volatile memory (Paragraph 0048).
	It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have implemented the trigger of Dullor in the cited prior art so that data is 
	Regarding Claim 15, the cited prior art teaches the data storage device according to claim 13, but does not explicitly teach wherein the trigger event is a sudden power-off that result in an interruption of a power supply to the data storage device.
	Dullor teaches a trigger event is a sudden power-off that result in an interruption of a power supply to the data storage device, causing data to be moved from volatile to non-volatile memory (Paragraph 0048).
	It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have implemented the trigger of Dullor in the cited prior art so that data is not lost in the event of a power-off event.

Claims 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Potteiger (US 2006/0026211) in view of Ahn et al (US 9,563,549) and Yano et al (US 2009/0248964).
	Regarding Claim 12, the cited prior art teaches the data storage device according to claim 1, but does not teach explicitly teach wherein the buffer memory stores a first mapping table including mapping between a plurality of logical address groups and the plurality of first data areas, a second mapping table including mapping between logical addresses and first physical addresses of the plurality of first data areas, and a third mapping table including mapping between the logical addresses and second physical addresses of the temporary data area.
	Yano teaches a first mapping table including mapping between a plurality of logical address groups and the plurality of first data areas (logical block management table 35 of Fig. 14, mapping between the logical address groups corresponding to logical blocks and maps to the “storage device position” [plurality of first data areas], Paragraph 0145), a second mapping table including mapping between logical addresses and first physical addresses of the plurality 
	It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have implemented the mapping tables of Yano in the buffer memory of the cited prior art in order for fast read processing, as shown in Fig. 18 of Yano.
	Regarding Claim 19, the cited prior art teaches the data storage device according to claim 13,but does not explicitly teach wherein the buffer memory stores a first mapping table including mapping between a plurality of logical address groups and the plurality of sequential data areas, a second mapping table including mapping between logical addresses and first physical addresses of the plurality of sequential data areas, and a third mapping table including mapping between the logical addresses and second physical addresses of the temporary data area.
	Yano teaches a first mapping table including mapping between a plurality of logical address groups and the plurality of first data areas (logical block management table 35 of Fig. 14, mapping between the logical address groups corresponding to logical blocks and maps to the “storage device position” [plurality of first data areas], Paragraph 0145), a second mapping table including mapping between logical addresses and first physical addresses of the plurality of first data areas (logical to physical translation table as shown at step S160 of Fig. 18), and a third mapping table including mapping between the logical addresses and second physical addresses of a temporary data area (WC/RC management tables of figure S100 of Fig. 18, Paragraph 0159).
	It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have implemented the mapping tables of Yano in the buffer memory of the cited prior art in order for fast read processing, as shown in Fig. 18 of Yano.
CLOSING COMMENTS
	Conclusion
STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. ' 707.07(i):
        SUBJECT MATTER CONSIDERED ALLOWABLE
	Regarding Claim 6, the cited prior art teaches the data storage device according to claim 1, wherein the memory controller is configured to: after writing the data to the temporary data area, receive subsequent consecutive logical addresses, subsequent data, and a second request corresponding to the subsequent data from the host (step 50 of Fig. 5).  
	However, the cited prior art does not teach to load the data stored in the temporary data area into the buffer memory depending on whether first data area information included in the second write request matches the first data area information included in the first write request, and write, upon loading the data stored into the buffer memory, the data and the subsequent data to either one of the first data areas or the temporary data area depending on whether a sum of the size of the data and a size of the subsequent data is less than the reference size.  Therefore, claim 6 contains allowable subject matter.

	Regarding Claim 8, the cited prior art teaches the data storage device according to claim 7, but does not explicitly teach wherein the memory controller is configured to: 
	upon occurrence of the sudden power-off, load the data stored in the temporary data area into the buffer memory in response to a zone open request for the first data area, provided by the host; receive subsequent consecutive logical addresses, subsequent data, and a second write request corresponding to the subsequent data from the host; and write the data and the subsequent data to either one of the first data areas or the temporary data area depending on whether a sum of the size of the data and a size of the subsequent data is less than the 
	Though the cited prior art teaches to receive subsequent consecutive logical addresses, subsequent data, and a second write request corresponding to the subsequent data from the host; and write the data and the subsequent data to either one of the first data areas or the temporary data area depending on whether a sum of the size of the data and a size of the subsequent data is less than the reference size (see steps 50, 52, 54, and 58 of Potteiger), but does not teach the other limitations of claim 8.  Therefore, claim 8 contains allowable subject matter.  Claim 16 contains allowable subject matter for similar reasons.

	Regarding Claim 9, the cited prior art teaches the data storage device according to claim 1, wherein: but does not teach the trigger event is a zone close request provided by the host; the zone close request indicates that a write request for the first data area is not to be made until a zone open request for the first data area is input; the zone open request is configured to request generation of a mapping table for logical addresses corresponding to the first data area; the memory controller stores the data in the temporary data area; and the size of the data is less than the reference size, as the prior art does not teach zone close requests used as the trigger event.  Therefore claim 9 contains allowable subject matter.  Claim 10 depends form claim 9 and contains allowable subject matter for similar reasons.  Claims 17 and 18 contain allowable subject matter for similar reasons.
	The examiner finally notes that “zone close” and “zone open” requests are known in the art - see Gole et al (US 2021/0406174), but these requests are not used as described in applicant’s claims.

        CLAIMS REJECTED IN THE APPLICATION
	Per the instant office action, claims 1-5, 7, 11-15, and 19-20 have been rejected.

DIRECTION OF FUTURE CORRESPONDENCES 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Giardino whose telephone number is (571) 270-3565 and can normally be reached on M-F 9:00-5:30pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MARK A GIARDINO JR/Primary Examiner, Art Unit 2135